ROGER FORAKER, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 660, 2009.
Supreme Court of Delaware.
Submitted: November 26, 2009.
Decided: December 4, 2009.

ORDER
HENRY duPONT RIDGELY, Justice.
This 4th day of December 2009, it appears to the Court that, on November 10, 2009, the Clerk issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) on the ground that the Court lacks jurisdiction to consider an appeal directly from an order of a Commissioner of the Family Court.[1] The appellant has failed to respond to the notice to show cause within the required ten-day period. Dismissal of this action is, therefore, deemed to be unopposed.[2]
NOW, THEREFORE, IT IS ORDERED that the within appeal is DISMISSED.
NOTES
[1]  Del. Code Ann. tit. 10, §915(d).
[2]  Supr. Ct. R. 3(b) and 29(b).